This cause comes on to be heard upon the motion of defendant in error to dismiss appeal, because not filed in this court within six months from date of final order.
Judgment was rendered on the 28th day of March, 1122, and motion for new trial overruled on the 18th day of April, 1922, and record filed in this court on the 18th day of October, 1922. No case-made was ever settled and signed by the trial judge, and the case is here on transcript, and this being true, the order overruling motion for new trial cannot be considered, and the time for filing appeal in this court began to run on March 28, 1922, the day that judgment was rendered, and expired on the 28th day of September, 1922, 20 days before the appeal was filed. Murphy v. Comley Lumber Co., 80 Okla. 66,193 P. 997.
The appeal is dismissed.